DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al., US 9,172,705 and further in view of Angelov et al, US 9,173,101.

Regarding claim 1, Kong discloses an account identification apparatus comprising: 
a memory; and a processor coupled to the memory and configured to execute a process comprising: setting browsing authority for each of accounts such that browsing permission/prohibition is different for each of Web pages (fig. 3, 305-310, parent enrolls 
causing a terminal (fig. 1A, child computer 30) having accessed a predetermined Web site to transmit a request to each of the Web pages so as to acquire information about browsing permission/prohibition for each of the Web pages with regard to the terminal (fig. 4: In operation 402, a child tries to access a website or a webpage. In operation 404, the background daemon sends the webpage access request to the server to determine the blocked status of the webpage).  
Kong lacks or does not expressly disclose using the information about browsing permission/prohibition acquired in the causing to identify an account with which the terminal has logged in.
However, Angelov discloses using the information about browsing permission/prohibition acquired in the causing to identify an account with which the terminal has logged in (col. 11, lines 40-50: the response-indicating data 510 indicates that data about the client device 310 should be provided. For example, the response-indicating data may identify one or more device attributes, which may include information about hardware, firmware, software, usage, and/or environment of the client device 310. Examples of device attributes include device identifiers (e.g., phone numbers, MAC addresses, serial numbers, etc.), values indicating hardware capabilities (e.g., screen size, processing capability, device type, model number, device manufacturer code, etc.), and values indicating software capabilities (e.g., operating system identifiers, application identifiers, software version codes, etc.). Other examples include user settings and device configuration parameters).  It would have been obvious 
Kong, as modified above, further discloses the setting sets browsing authority for each of the accounts in accordance with a value of each digit of the identification bit sequence assigned in the listing such that browsing permission/prohibition is different for each of the Web pages (fig. 3, 305-310, parent enrolls each child with an account and 315, configuring each website for approval in the child’s personal library).
Regarding claim 4, Kong, as modified above, further discloses the account identification apparatus according to claim 1, wherein the causing acquires, as information about browsing permission/prohibition for each of the Web pages, a required time after a request is transmitted to each of the Web pages by the terminal until a response is received, and the using estimates browsing permission or browsing prohibition for each of the pages with regard to the terminal based on the required time acquired in the 
As per claim 5, this is a method version of the claimed apparatus as discussed above in claims 1-4 wherein all claimed limitations have also been addressed and/or cited as set forth above.

As per claim 6, this is a method version of the claimed apparatus as discussed above in claims 1-4 wherein all claimed limitations have also been addressed and/or cited as set forth above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2009/0300020 to Chen et al., discloses using a Web-Browser to visit the login page to log in, and then further browse the pages with browsing authority.

US 2014/0358668 to Fredinburg et al., discloses that different users having different user profiles (e.g., being members of different demographics or groups, having different interests, etc., as can be identified/tracked, based on a user account, browsing history).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUBREY H WYSZYNSKI whose telephone number is (571)272-8155.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/AUBREY H WYSZYNSKI/Examiner, Art Unit 2434                                                                                                                                                                                                        

/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434